                   Case 2:21-cv-00490-RAJ Document 4 Filed 04/12/21 Page 1 of 1



1

2

3

4

5

6

7                                   UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF WASHINGTON
8                                            AT SEATTLE

9
       WA&HF LLC; RUIZHENG AN,
10                                                          No.
                                  Plaintiffs,
11                                                          CORPORATE DISCLOSURE
                    v.                                      STATEMENT
12
       SARACA MEDIA GROUP INC.;
13     WENGUI GUO,

14                                Defendants.

15

16                  Pursuant to Fed. R. Civ. P. 7.1 and LCR 7, the undersigned counsel of record for
17        Defendant Saraca Media Group Inc. (“SMG”) certifies that SMG is a privately held
18        corporation, and no publicly held corporation owns more than 10% of its stock.
19
                    Dated: April 12, 2021.                 YARMUTH LLP
20

21                                                         By: s/Molly A. Terwilliger
                                                           Molly A. Terwilliger, WSBA No. 28449
22                                                         501 East Pine Street, Suite 201
                                                           Seattle, WA 98122
23                                                         Phone: 206.516.3800
                                                           Email: mterwilliger@yarmuth.com
24
                                                           Attorneys for Defendant Saraca Media
25                                                         Group Inc.

26


         CORPORATE DISCLOSURE STATEMENT – Page 1
                                                                               501 East Pine Street, Suite 201
                                                                               Seattle, Wash ington 98122
                                                                               phone 206.516.3800 fax 206.516.3888
     1198.01 vd092501 4/12/21
